On behalf of the Niger and its people, I wish to extend my
warmest salutations to this distinguished Assembly. It is
truly with great pleasure that I am taking part in the general
debate of the forty-eighth session of the General Assembly.
As the first democratically elected President of the
Niger, I have come to bring members and all the peoples
represented here a message of esteem and friendship,
goodwill and cooperation from the people of the Niger. I
have come to express the pride of the people of the Niger in
belonging to the great family of the United Nations. I have
come to reassert its powerful and sincere faith in the ideals
and principles expressed in the United Nations Charter. I
have come to share its anxieties and concerns with members
and to state our determination to join with all the members
of the Assembly in the efforts to build a better world for
present and future generations.
First, however, may I join the speakers who have
preceded me in extending to you, Mr. President, our sincere
6 General Assembly - Forty-eighth session
congratulations on your well-deserved election as President
of the General Assembly at its forty-eighth session.
By unanimously giving you the heavy task of guiding
its work, the General Assembly pays a well-deserved tribute
to your skills and to your country, Guyana, for its invaluable
contribution to the efforts of the United Nations to achieve
its noble ideals. Of course, I also congratulate the other
members of the Bureau, who I am certain will spare no
effort to support you in the successful accomplishment of
your difficult functions. I also assure you of the full
cooperation of the Niger delegation.
To your predecessor, Mr. Stoyan Ganev of Bulgaria, I
express the compliments of the Niger delegation for the
competence, efficiency and tact with which he presided over
the work of the last session.
Finally, I pay a special tribute to our Secretary-General,
Mr. Boutros Boutros-Ghali, for the fresh dynamic he has
brought to the United Nations, with a firm commitment to
international development, peace and security. This work
since his election to the head of the world Organization
clearly reflects our concerns. On behalf of Niger, I warmly
congratulate him.
From 29 July to 3 November 1991 the active elements
of the nation of Niger held a National Supreme Conference,
which was a historic opportunity to consider the results of
Niger’s 30 years of independence and lay the foundations for
further efforts to strengthen the cohesiveness and unity of
our people and guarantee them the conditions for sustained
and harmonious development.
Following that Conference, Niger resolutely set forth on
the path of democratization, to build for our people a State
of law founded on the principles of pluralist democracy and
committed to observing and guaranteeing respect for human
rights as defined in the 1948 Universal Declaration of
Human Rights and in the 1981 African Charter of Human
and National Rights.
As a prelude to the democratization process, the people
of Niger, by an overwhelming majority, adopted in a
referendum on 26 December 1992 the Constitution of the
Third Republic, which guarantees the human rights set out
in various international instruments and enshrines the
separation of powers between the executive, legislative and
judiciary branches. Furthermore, the Constitution contains
many other innovative elements, such as providing for the
establishment of a high council of communication, an
independent administrative body to ensure and guarantee the
freedom and independence of the communications media and
fair access for political parties, associations and citizens to
official means of information and communications.
The Constitution of 26 December 1992 proclaims
Niger’s commitment to spare no effort to achieve the ideal
of African unity, as well as its willingness to cooperate in
friendship and equality with all peoples devoted to peace,
justice and freedom.
Once the Constitution was adopted the people of Niger
went to the polls on 14 February 1993 to elect the 83
Deputies of the National Assembly, the legislative body of
the Third Republic. This Assembly is in every way
representative of the ethnic diversity of our people and its
political points of view. Indeed, through the creation of
special districts during the elections, in addition to the
regular administrative districts, every ethnic group in Niger
is today represented in the National Assembly. The
government majority is made up of an alliance of nine
political groups, while the opposition is made up of a
grouping of three parties holding 33 of the 83 seats in the
National Assembly.
The democratization process undertaken by my country
was completed by the holding, from 14 to 27 March 1993,
of two-stage presidential elections, in which eight political
groups took part. The result was that the people of Niger
entrusted me with the onerous task of leading them into the
future. It is important to note that throughout the process
the people of Niger demonstrated great maturity and behaved
in an exemplary manner. Tens of thousands participated,
travelling great distances and braving the extreme
temperatures that are typical of Saharan Africa. They took
part in a calm, peaceful and disciplined manner, always
maintaining the very powerful feelings of brotherhood and
of belonging to a single nation that unite them. Such
conduct, which I am happy to praise once again here, earned
the people of Niger the esteem, consideration and respect of
the hundreds of international observers from all over the
world who monitored the elections and attested to their
fairness and openness.
The people of Niger thus made its choice, deciding that
democracy would be the framework of its future. This
choice is, to be sure, in keeping with the changing times, in
keeping with the direction of history. But we know that
democratization is a long-term undertaking requiring patience
and selflessness. The great democratic nations of today
themselves travelled a long road before reaching their
current stage of development.
Forty-eighth session - 28 September l993 7
Young nations such as Niger which have firmly chosen
this path must overcome many obstacles and difficulties
resulting from the weakness of their socio-economic
structures and the international environment.
For my country, one of the most important difficulties
is the armed rebellion in the north, which poses grave risks
to its unity. This inherited situation is in large part caused
by the drought in the Sahel, which is making living
conditions precarious for its nomadic peoples, who already
face a most hostile and arid environment. The situation is
a cause of great concern to Niger. Therefore, immediately
it took office on 23 April 1993 the new Government
knuckled down to finding ways and means to allow a fair
and speedy solution to the problem to prevail in peace and
brotherly trust.
The Government has been helped in this undertaking by
the valuable assistance of friendly countries, to which I
extend our sincere thanks and deep gratitude. Thanks to
these efforts, on 11 June 1993 the negotiations resulted in a
three-month truce which was scrupulously respected by the
parties and whose terms were recently renewed. There are
encouraging signs of a speedy solution to this problem being
found, and we intend to devote the needed energy to it.
From this rostrum dedicated to peace I express the hope
that all the sons of the Niger nation will work together to
surmount their present difficulties and build a fraternal,
democratic and prosperous Niger.
The World Conference on Human Rights held at
Vienna from 14 to 25 June 1993 reaffirmed that the right to
development is a basic human right. It affirmed that
democracy, development and basic human rights are
interdependent, reinforcing each other, and it stressed the
overriding need to support the process of democratization in
developing countries if we wish to ensure its success.
Niger remains convinced that freedom and democracy
need water to grow, just as fish need water to swim, and that
they need to be buttressed by economic and social progress.
Similarly, we are convinced that international peace and
security cannot prevail in the world unless we take into
account the vast mass of mankind’s legitimate yearnings for
economic and social progress.
Thus, development is a major challenge for the
fledgling democracies. They must give an urgent and
compelling reply to the question: how can we maintain and
cultivate our faith? That is the ardent question of millions
of men and women who went to the ballot box to vote and
who, after the euphoria of victory, find themselves
confronted with the harsh realities of their lives, the endless
problems of survival.
I know that the Assembly has a broad awareness of the
countless difficulties that paralyse our peoples in their daily
lives and impede their development.
I know that the Assembly is fully informed about the
unspeakable hardships our peoples have endured for decades
and our thoughts about them. Indeed, for year after year and
session after session, we have been constantly seized of such
great topics as the deterioration in terms of trade, the
buttressing of protectionism, the debt crisis, the continuing
deterioration of the environment, the growing shrinkage of
public development assistance, population growth, and
reforms in structural adjustment.
The listing of those great topics is but an imperfect
summary of the fate and the enormous poverty that is the lot
of a large portion of mankind.
The economic situation of the African continent
provides an edifying example of that state of affairs. Africa
has been experiencing a widespread economic crisis of
unprecedented severity, the result of a long period of
economic recession. For years now, the continent has
suffered from this prolonged recession and from a decline in
living standards and a breakdown in the social fabric that is
so widespread and so deep that many of the benefits gained
in the early years of independence have now been
irretrievably lost. Today, real per capita income has sunk
below the 1980 level.
The relationship between investment and gross national
product continues to deteriorate. Our economies are marked
by budgetary and trade imbalances and large import
reductions, aggravated by the drop in the price of raw
materials.
According to some estimates, the ability of some
countries to repay, based on exports, is diminishing. Thus,
the debt-export relationship, which stood at 97 per cent in
1980, fell to 233 per cent in 1985 and stood at
approximately 333 per cent in 1992.
In any event, economic indicators give only an
incomplete picture of the situation and do not enable us to
visualize the consequences of drought, famine and the
deterioration of the environment. The slump means that in
some regions of Africa the standards of living, which had
already been among the world’s harshest, have deteriorated
8 General Assembly - Forty-eighth session
even further, reaching levels that are unacceptable for a
modern civilization.
Yet the Governments of those countries have
recognized their own weaknesses and laid out areas of
responsibility. They have courageously undertaken harsh
reforms and adopted painful austerity measures for their
people aimed at improving their economic and financial
environment.
For a number of reasons, these adjustment policies have
not produced the expected results. I should point to two of
them.
First, there is the inadequacy of financial and material
means, which has prevented us from achieving results and
consolidating our gains.
Secondly, there is our States’ burden of foreign
indebtedness, which has reached an intolerable level and
which continues to weigh ever more heavily upon them,
worsening their economic and social difficulties.
In those circumstances, how can we expect the poor
countries to develop?
Underdevelopment is making daily headway, and the
list of countries eligible for the soft conditions of the
International Development Association is growing.
For that reason, from this rostrum Niger is calling upon
the developed countries to give proof of greater solidarity by
agreeing to a blanket cancellation of the debt of the least-
developed countries.
Niger had hoped to hear of this decision following the
meeting of the Group of 7, but, unfortunately, the seven
most-industrialized countries did not move to improve the
repayment abilities of the debtor countries.
Hence, we must curb this development, which has a
negative impact on our countries. We must find ways and
means to reverse present trends. We must act in order to
restore hope to Africa, Asia and Latin America.
Niger earnestly hopes that the first Copenhagen summit
on social development will not be another meeting with no
follow-up.
Similarly, the international conference on population
and development planned for 1994 should provide an
opportunity for rich and poor to join efforts against hunger
and malnutrition.
Closer to home, in a few days an international
conference on African development will be held on the
initiative of the Government of Japan. Niger hopes that that
meeting will come up with the necessary radical measures to
solve the problems of the African continent.
The world is now enjoying one of those propitious
moments for peace that history occasionally provides us.
Prospects today enable us to hope for a better future.
The end of East-West antagonism has given rise to a
powerful movement towards peace and has simultaneously
awakened great hopes for sustainable development.
Disarmament, as set forth in the United Nations
Charter, must entail a system of collective security designed
to avoid any excessive stockpiling of weapons. Indeed, it is
of primary importance to establish confidence between
neighbouring countries that share a similar destiny owing to
the many ties joining their respective populations. It is also
essential that States without weapons of mass destruction
have guarantees that their territories will never serve as
testing grounds. We believe it is essential that the resources
thus freed be devoted to eradicating poverty, which still, at
the end of the twentieth century, is creating conditions of
shocking poverty intolerable to the human conscience.
Another ground for hope is the recent United Nations
Conference on Human Rights, which has declared the right
to development to be a universal and inalienable right, an
integral part of fundamental human rights.
Hope was also created by the last Rio summit meeting,
which focussed world attention on the threats to our
environment, highlighted the existing interrelationship of
development and the environment and thereby stressed the
overriding need to ensure its preservation in the interests of
present and future generations.
Pledges to finance the programmes of Agenda 21 have
already been recorded. Niger hopes that the fine hopes
awakened in Rio will very soon be translated into concrete
actions. That is why we welcome the creation of operational
machinery such as the Commission on Sustainable
Development and the intergovernmental committee to draft
an international convention on desertification and drought.
Niger, which has had to deal with the galloping and
frightening encroachment of the desert, is following with
close interest the work of this committee.
Forty-eighth session - 28 September l993 9
I have spoken at length about Niger and about our
concerns and our hopes. However, I should not like to give
the impression that the great problems of the world are
matters of indifference to us. Notwithstanding the difficult
times through which we are passing, Niger is attentive to
what is going on in the rest of the world. We are
encouraged by developments in the situation in South Africa,
and we were relieved to hear the announcement that the first
free, democratic elections there would be held on 27 April
1994. In this regard, we join in the appeal of our brother
Nelson Mandela that the international sanctions imposed on
South Africa be lifted. We believe that the adoption of such
a measure would help to create in that country the
atmosphere of détente and trust that is necessary if the
emergence of a multiracial, egalitarian and democratic
society is to be promoted. This would lead to South
Africa’s entry into the African arena and its return to the
concert of the civilized nations of the world.
It was with real relief that we received the results of the
Geneva negotiations between the various parties to the
conflict in Liberia, which led to the signing of the Cotonou
agreements in Benin. This outcome suggests that peace is
beginning to return to that country. Niger supports action by
the Economic Community of West African States with a
view to securing respect for these agreements by all the
parties concerned.
We also welcome the talks in El Ayoun on Western
Sahara. These talks open up new prospects for a final
settlement of this conflict, which has lasted far too long.
Now more than ever before, other regions of the
African continent require our close attention and action.
This is true of Angola, Mozambique and Somalia.
Representatives may rest assured that Niger unreservedly
supports all Security Council resolutions that promote the
return of peace to this long-suffering country.
I wish now to praise Mr. Boutros Boutros-Ghali’s
dynamic work towards elimination of the numerous sources
of tension and conflict in Africa and in the world at large.
We wish to thank him, in particular, for the insights and
thoughts contained in the report entitled "An Agenda for
Peace". We have familiarized ourselves with the many wise
proposals that the Secretary-General has put forward in that
document. In particular, we share his views regarding
preventive diplomacy. It was in this spirit that the
Organization of African Unity, at its 29th summit meeting in
Cairo, equipped itself with machinery for the prevention,
management and resolution of conflicts in Africa.
Away from the African continent, we welcome the
signing by the Palestine Liberation Organization and Israel,
on 13 September 1993 in Washington, of the agreements on
mutual recognition and on autonomy for the Gaza Strip and
Jericho.
We hope that the momentum for peace that is
beginning in certain parts of the world will move to Bosnia
and Herzegovina, which has suffered far too long.
It is on this hopeful note that I shall conclude my
statement. But first I should like, on behalf of Niger, to
welcome the arrival in the great family of nations of Eritrea,
the Principality of Monaco, the Principality of Andorra, the
Czech Republic, the Former Yugoslav Republic of
Macedonia and the Slovak Republic. Their presence among
us strengthens the universality of the United Nations and
testifies to the value of the Organization’s action in support
of the widespread progress of mankind.
